Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 11 and 15-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jamieson (20160334498).
Regarding claim 1, Jamieson discloses a method comprising:
determining, by an Access Point (AP) in a network, an Angle of Arrival (AOA) information of a first signal from a user device (method and apparatus are provided for determining the location of a mobile device using multiple wireless access points, For each wireless access point, angle-of-arrival information of the received communication signal at the wireless access point is determined, Abstract)(The determined angle-of-arrival information for the received communication signal from the mobile device is then collected from each of the multiple wireless access points, and the location of the mobile device is estimated from the collected angle-of-arrival information, Abstract);
generating a second signal having the AOA information, and sending the second signal to a location server (analysis of the communication signal to generate the angle-of-arrival server, or using a combination of both, paragraph 0009) wherein the location server determines a physical location of the user device based at least on the AOA information and a position of the AP (Access point position is known).
Regarding claim 2, Jamieson discloses wherein the AP determines the AOA information as an azimuth in a 360 range around the AP (see Fig. 8 and paragraph 0080, spectrum mirrored to 360 degree.).
Regarding claim 11, Jamieson discloses a method comprising:
receiving, by a location server (when AOA performed centrally at a server, paragraph 0009), two or more signals, having Angle of Arrival (AOA) information from two or more Access Points (APs) associated with a location of a user device, based on the AOA information, generating a heat map (see Fig. 12) identifying the location of the user device;
from the heat map, determining a coordinate location of the user device; and providing the coordinate location (server may combine the angle-of-arrival information from the different wireless access points to estimate the location of the mobile device, paragraph 0009).
Regarding claim 15, Jamieson discloses a system comprising:
a network (Fig. 1A);
an Access Point (AP)(wireless access point, paragraph 0015) in communication over the network, the AP comprising:
a memory storage(The determined angle-of-arrival information for the received communication signal from the mobile device is then collected from each of the multiple wireless access points, paragraph 0015)(inherently a memory is used to collect AOA information);

determine an Angle of Arrival (AoA) information of a first signal from a user device;
generate a second signal having the AoA information, and send the second signal to a location server (the angle-of-arrival information may be performed locally at the wireless access point, centrally at a server, or using a combination of both, paragraph 0009);
Regarding claim 16, Jamieson discloses the location server comprising: 
a second memory storage; and
a second processing unit coupled to the second memory storage, wherein the second processing unit is operative to:
receive the second signal, having the AoA information from the AP, based on the AoA information, generating a heat map identifying a location of the user device;
from the heat map, determining a coordinate location of the user device; and providing the coordinate location (when a combination of AP and server location system is sued).

Allowable Subject Matter
Claims 3-10, 12-14 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY K LIU whose telephone number is (571)270-1338. The examiner can normally be reached on every M-F 10 AM to 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please leave a voice message with application serial number and nature of call, a response within 24 hours can be expected during regular business days. Also, the Examiner’s supervisor Vladimir Magloire can be reached at (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARRY K LIU/Primary Examiner, Art Unit 3648                                                                                                                                                                                                        Tel:   	(571) 270-1338
Fax: 	(571) 270-2338
Email: harry.liu@uspto.gov